DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/21/2021 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 25 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, the wording and punctuation are unclear.  It is not clear what components are included or can be included in the “mixture.” 
Appropriate correction and/or clarification is required.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudl et al. (US 2014/0315002). 	Regarding claims 8 and 9, Gaudl et al. disclose “a radiation curable ink formulation (title) comprising  	a) 10 to 70 % by weight (paragraph 81) of at least one trifunctional (meth)acrylate monomer as component A, the at least one trifunctional (meth)acrylate monomer selected from the group consisting of trimethylolpropane triacrylate (paragraph 59), ethoxylated trimethylolpropane triacrylate, pentaerythritol triacrylate, propoxylated glycerine triacrylate and 
 	Regarding claims 16-18, it has been held that when the claimed and prior art products are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this case, the ink of Gaudl et al., as modified, is at least substantially identical to that claimed (see the rejection of claim 8 above).  Therefore, the claimed property of the migration level is presumed inherent.   	Regarding claim 19, Gaudl et al. further disclose “wherein the at least one photoinitiator as component D is present in an amount of 6 to 30 % by weight (paragraph 90).” 	Regarding claim 20, Gaudl et al. further disclose “wherein the at least one photoinitiator as component D is present in an amount of 6 to 18 % by weight (paragraph 90).”

Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gaudl et al. in view of Kaczun et al. (US 2013/0323426). 	Regarding claim 25, Gaudl et al. disclose all that is claimed, as in claim 8 above, including that the photoinitiator can be Bis(2,4,6-Trimethylbenzoyl)phenylphosphine oxide (paragraph 88: Irgacure 819), a benzophenone derivative (paragraph 88), a thioxanthone derivative (paragraph 88), or mixtures thereof (paragraph 88: “one or more of”), but fails to disclose that the benzophenone derivative is a di-ester of carboxymethoxybenzophenone and polytetramethyleneglycol 250, or that the thioxanthone derivative is a diester of carboxymethoxy thioxanthone and polytetramethyleneglycol.  However, Kaczun et al. disclose that Omnipol BP is a known polymeric benzophenone derivative photoinitiator (paragraph 174) and that Omnipol TX is a polymeric thioxanthone derivative (paragraph 174).  It has been held that the selection of a known material based upon its suitability for its intended use is prima facie obvious.  See MPEP §2144.07. Therefore, at the time of the filing of the invention, it would have been obvious .

Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive.
 Applicant’s argument that commercial LEDs are outside of the scope of Gaudl et al. is spurious. Gaudl et al. plainly disclose using LEDs in a range of 200 to 500 nm, which clearly meets the claimed limitations.  Furthermore, the claims that are drawn to an ink have no positively recited limitations related to the wavelength of radiation, or to the type of LED used (such as commercial LED).  Additionally, there is no accepted definition in the record for what is meant by “commercial LED,” leaving the metes and bounds of the term undefined; thus any arguments based on the meaning or definition of “commercial LEDs” are spurious.
Applicant’s argument that the ink of Gaudl et al. does not disclose an example of an ink formulation capable of achieving a good degree of cure when the ink is cured with common commercial LED light sources is likewise spurious, at least for the reason that the rejection is an obviousness rejection; it is not asserted that the specific examples of Gaudl et al. meet the claimed invention.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  
Furthermore, it has been held that when the claimed and prior art inventions are at least substantially identical, any properties are presumed inherent.  See MPEP §2112.01.  In this case, Gaudl et al. is modified to meet all the limitations of the claims.  Therefore, since all of the 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that sufficient curing does not occur with an energy dose below 200mJ/cm2, or that the inks are exposed with commercial LED lights) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Additionally, there is no definition for what is meant by “sufficient” or “good” cure, making any arguments that the prior art does not disclose sufficient or good cure spurious.
Applicant’s argument that it is not obvious to select the specific ranges for the respective components in order to achieve the desired technical effect is not persuasive. Examiner has set forth that the general conditions are known (that is, the amount of acrylates is up to 60%, and that there can be a mixture of the different types of acrylates, including that multifunctional acrylates can be mixtures of triacrylates and tetraacrylates, such as those recited in the instant claims.  It has been held that when the general conditions are known in the art, it is not inventive to discover the workable ranges through routine experimentation.  See MPEP §2144.05.  Furthermore, since Gaudl et al. specifically mention the different types of acrylates, Examiner asserts the selection of each one would have been obvious.
 	Applicant’s assertion that the claimed components and their respective ratios are shown to yield unexpected results is not persuasive.  First of all, there is no data given for the migration data of Example 2 or Comparative Example 2, so comparison with the disclosure of Gaudl et al. is not possible.  Furthermore, the evidence is not commensurate in scope with the claimed ranges.  For example, at least with respect to claim 8, components C and F are optional, yet no data are given for cases wherein C and F are not present.  See MPEP §716.02(d).  Furthermore, to demonstrate criticality of a claimed range, Applicant should compare a sufficient prima facie case of obviousness through routine experimentation.  Since Applicant has failed to show that the range in question is critical (e.g., by showing unexpected results) or to show that Gaudl et al. teach away from using the components in the proportions claimed, the rejection is still deemed valid. 

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA D ZIMMERMAN whose telephone number is (571)272-2749. The examiner can normally be reached Monday-Thursday, 9:30AM-6:30PM, First Fridays: 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/JOSHUA D ZIMMERMAN/Primary Examiner, Art Unit 2853